Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 2, 2018

                                         No. 04-18-00379-CV

                                      THE STATE OF TEXAS,
                                            Appellant

                                                   v.

  ONE MILLION SEVEN HUNDRED ELEVEN THOUSAND SIXTY-ONE DOLLARS
   AND SEVENTY-NINE CENTS ($1,711,061.79) In U.S. Currency, Elgin Watch, Rope
     Necklace, ID Bracelet, Two (2) Costume Jewelry Rings, and Five (5) Silver Bars,
                                      Appellee-s

                      From the 49th Judicial District Court, Zapata County, Texas
                                        Trial Court No. 10,242
                              Honorable Susan D. Reed, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellees’ motion to dismiss for want of jurisdiction is denied.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court